Election/Restrictions
Claims 1-2, 4, 7-8, and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(A) and MPEP § 821.04(B), claims 3 and 5, directed to a different species, and claims 19-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/15/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kari Footland on 04/07/2021.

The application has been amended as follows: 

Claim 3. (currently amended) The apparatus as claimed in claim 2, wherein at least one of the molding members is provided in an inner circumference end on the light-shielding part.

Claim 5. (currently amended) The apparatus as claimed in claim 1, wherein at least one of the molding members is provided in an outer circumference end on the base unit.

Claim 19. (currently amended) A[[n]] the base unit and [[a]]the cover plate of the apparatus of claim 1, the method comprising:
t least one of the molding members for restricting a spread region of the photocurable curing resin at least in one of opposing surfaces of the base unit and the cover plate;
photocurable curing resin on at least one of the opposing surfaces of the base unit and the cover plate, and position-aligning and laminating the base unit and the cover plate;
photocurable curing resin in [[a]]the gap between the cover plate and the base unit; and
photocurable curing resin in a transparent region of the cover plate.

Claim 20. (currently amended) The 
after the laminating the base unit and the cover plate photocurable curing resin in the gap between the cover plate and the base unit.

Claim 21. (currently amended) A[[n]] the base unit and [[a]]the cover plate of the apparatus of claim 1, the method comprising:
t least one of the molding members for molding an end part sectional shape of the photocurable curing resin at least in one of opposing surfaces of the base unit and the cover plate;
photocurable curing resin on at least one of the opposing surfaces of the base unit and the cover plate, and position-aligning and laminating the base unit and the cover plate; 
photocurable curing resin in [[a]]the gap between the cover plate and the base unit; and
photocurable curing resin in a transparent region of the cover plate.

Claim 22. (currently amended) The 
	after the laminating the base unit and the cover plate photocurable curing resin in the gap between the cover plate and the base unit.

Reasons for Allowance
Claims 1-5, 7-8, 19-22, and 25 are allowed.

The following is an examiner’s statement of reasons for allowance: as discussed in the non-final rejection mailed 12/08/2020 independent claim 1 recites that the molding members are provided at a position in contact with an outer circumferential end face of the photocurable curing resin in a gap sandwiched between the base unit and cover plate, and that a thickness of each of the molding members is 1/5 or less than a height of the gap which is in a range of 0.1 mm to 0.5 mm.
	Watanabe teaches that the layered structure is provided between the substrate layers thereby reducing the cell thickness and restricting the flow of the sealing member (0146). While Watanabe suggests that the thickness of the layered structure affects the spread, and therefore it would have been obvious to optimize the layered structure thickness by routine experimentation, Watanabe does not appear to suggest optimizing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781